MAGRUDER, Circuit Judge
(dissenting in part).
I am constrained to dissent from the court’s conclusion as to Michael Sullivan.
In this civil contempt proceeding the Board, as complainant, has the burden of proving upon a preponderance of the evidence that the respondent has failed to comply with our decree. On June 10, 1941, Reed & Prince, in compliance with the decree, offered Sullivan reinstatement to his former position. The only question remaining is whether respondent owes Sullivan anything for back pay; whether it has complied with our command to make Sullivan whole by payment to him of a sum of money equal to that which he would normally have earned as wages from the date of the wrongful discharge, July 26, 1937, to the date of the offer of reinstatement, less his net earnings elsewhere during the applicable period. The amount which Sullivan “would normally have earned” at respondent’s plant, absent the discriminatory discharge, necessarily must take into account such factors as seasonal work, shutdown of the plant or reduction of personnel due to adverse business conditions. When respondent in its answer alleges that in the normal course of business Sullivan would have had work at respondent’s plant only during a portion of the period from July 26, 1937, to June 10, 1941, it is not, as the Board asserts, setting *773up an “affirmative defense” to excuse its non-compliance with our decree. The respondent is in effect denying the Board’s allegation of non-compliance with the back pay portion of the decree. Its position is that a computation of what would have been Sullivan’s normal earnings at respondent’s plant, minus what he earned elsewhere during the applicable period, shows that no back pay is owing to Sullivan under the terms of our decree.
Whether Sullivan in normal course of business would have been laid off during a portion of the period in question depends upon facts peculiarly within the knowledge of respondent. Therefore, though the ultimate burden of proof is upon the Board to establish that respondent has failed to comply with our decree, it is only just that respondent should have the burden of going forward with the evidence, to the extent of making a showing upon which this court, as the trier of the facts, could reasonably find that Sullivan would have been so laid off in the normal course of business. I think the respondent here has sustained that burden.
The evidence before, us consists wholly of the stipulation of facts submitted by the parties, with annexed exhibits taken from respondent’s records. On this evidence it appears to me altogether probable that Sullivan would have been laid off on or about February 14, 1938, as respondent contends.
There is no doubt that during the latter part of 1937 and the earlier months of 1938 there was a drastic cut in employment at respondent’s plant due to business conditions. From a peak employment of 808 at the beginning of 1937 the number of employees dropped to a low of 664 in that year, and this recession continued in 1938 to a low of 256. Sullivan’s job on the third shift in department 5 continued in existence without interruption during the whole period in question. Admittedly, however, respondent did not have a policy of “job seniority.” Employment in department 5 dropped from 10 men to 6. Layoffs in department 5 appear in fact to have occurred consistently in accordance with the relative seniority of the men working there. Some of these layoffs were occasioned by a shrinkage of employment in the department, others to make room for men of greater seniority transferred from other departments. The five men who worked continuously in department 5 from July 26, 1937, to June 10, 1941, had factory service seniority ranging from 15 years to 24, far greater than that of Sullivan. During the period from February 14, 1938, to January 20, 1941, in which, according to respondent, Sullivan would have been laid off in normal course, there were no men working in department 5 who had less seniority than Sullivan. Two or three men working in department 5, of greater seniority than Sullivan, were laid off after February 14, 1938. The man of next greater seniority to Sullivan, Suchocki, was laid off on February 16, 1938. Cusson, the man in department 5 of next lower seniority to Sullivan, was laid off February 11, 1938. From this, respondent infers that Sullivan would normally have been laid off on or about February 14, 1938.
From the records it is clear that respondent in cutting down its personnel pursued to a considerable extent a policy of interdepartmental transfers, whereby a man of greater seniority in one department would “bump off” a man of less seniority in another. As might be expected this policy was not pursued rigidly and without exception, because not all the jobs in the 38 departments were interchangeable, and in particular cases many other factors necessarily entered in. It is therefore not of great significance that certain men were transferred to department 5, displacing men working there at times when there were still working in other departments men of less seniority than the men thus “bumped off” in department 5. The Board points to the fact that on February 14, 1938, the date on which respondent asserts Sullivan would have been laid off, there were still working in various of the other 37 departments some 44 men with less seniority than Sullivan and earning no greater pay. This number is not surprising, considering the varying requirements and conditions in 38 departments of a plant of this size. In fact, a majority of this group of employees were laid off shortly thereafter, as the recession continued in the early part of 1938. On the other hand, the record contains a list of over 140 employees of greater seniority than Sullivan laid off in all departments during the latter half of 1937 and the first half of 1938; a large proportion of these were laid off prior to February 14, 1938, the asserted date on which Sullivan would have been laid off in regular course. The infer*774ence that Sullivan probably would have been laid off at about this time involves no discrimination against Sullivan.
The question is not whether Sullivan would have been laid off had respondent pursued rigidly and unvaryingly some ideal policy of layoff, say, a policy of treating all 38 departments as a unit and laying off the men in the plant as a whole in strict order of seniority. Rather, the question is whether Sullivan probably would have been laid off in pursuance of the policy, elastic or otherwise, which respondent actually pursued, provided, of course, such policy did not involve discrimination in violation of the National Labor Relations Act.
Under the facts disclosed, there is every reason to infer that Sullivan would not have been retained in department 5 in preference to Suchocki, who had twice the seniority of Sullivan and who was laid off February 16, 1938. Further, considering Suchocki’s case, there is no more reason to suppose that Sullivan would then have been transferred to one of the other departments, to displace one of the 44 men of less seniority still employed at that time in other departments.
Respondent fixes the date on which Sullivan would normally have been reemployed in department 5 as business picked up, by reference to the date January 20, 1941, on which the first man with less seniority than Sullivan was hired back in department 5.
Possibly, Sullivan might have been hired back in some other department at an earlier date. In this connection the Board refers to the cases of four men of less seniority than Sullivan, who were laid off in department 5 prior to the assumed date on which Sullivan would have been laid off, and who were reemployed, at lower rates of pay, in other departments. These men were Miller, rehired December 15, 1938, J. Sullivan, rehired October 9, 1939, Vuschilla, rehired November 21, 1939, and Cusson, rehired December 6, 1939. But if it be assumed that Sullivan would have gotten the job to which Miller was rehired on December 15, 1938, his earnings at respondent’s plant during the whole period from July 26, 1937, to June 10, 1941 would have been less than his net earnings elsewhere during the periods he was deprived of employment at respondent’s plant by reason of the discriminatory discharge. Hence he would not have been entitled to any back pay under the terms of our decree. The same thing is true if we assume he would have been hired back in one of the other departments in place of J. Sullivan, Vuschilla, or Cusson on the dates above mentioned.
As a further argument for showing that Sullivan would have been rehired at a date earlier than January 20, 1941, the Board points to the fact that as business picked up the respondent hired 266 new men, who had never worked there before, in departments other than No. 5, at rates of pay less than Sullivan had been receiving, and therefore, according to the Board, in jobs which Sullivan presumably would have been qualified to fill. Most of these men were hired on various dates throughout 1940. A few of them were taken on in the last three months of 1939. The earliest of these was Cronican, who was hired as a feeder in department 10 on October 2, 1939 at fifty cents an hour. Here again, if we assume that Sullivan would have been reemployed in Cronican’s place on that date, there would have been no back pay due him under the terms of our decree after deducting his admitted net earnings elsewhere during the periods he would have had employment at respondent’s plant but for the discriminatory discharge.
Since on' the record as I read it no back pay is shown to be due Sullivan, I would conclude that respondent is not in contempt of our decree so far as Sullivan is concerned.